                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Armon Nahal,                                              Civil No. 18-631 (DWF/KMM)

                     Plaintiff,
                                                                                  ORDER
v.

Allina Health System,

                     Defendant.

       This matter is before the Court on pro se Plaintiff Armon Nahal’s objections (Doc.

No. 132) to Magistrate Judge Katherine M. Menendez’s November 18, 2019 Report and

Recommendation (Doc. No. 127) insofar as it recommends that Allina’s Motion for

Summary Judgment (Doc. No. 98) be granted and this action be dismissed with prejudice.

Defendant filed a Response to Plaintiff’s Rule 72 Objections to the Report and

Recommendation. (Doc. No. 135.) Plaintiff has also filed various self-styled notices,

requests, and letters (Doc. Nos. 133, 134, 136, 137, 138, 139, 141).

       The factual background for the above-entitled matter is clearly and precisely set

forth in the Report and Recommendation and is incorporated by reference for purposes of

Plaintiff’s objections. In the Report and Recommendation, the Magistrate Judge

concluded that Defendant Allina Health System’s Motion for Summary Judgment should

be granted and that this action be dismissed with prejudice. More specifically, the

Magistrate Judge considered Plaintiff’s Title VII, Minnesota Human Rights Act

(“MHRA”), Minnesota Civil Rights Ordinance (“MCRO”), and Americans With

Disabilities Act (“ADA”) claims against his former employer, Allina, wherein Plaintiff, a
former pharmacist for Allina, alleges discrimination and retaliation based on his

membership in a number of classes—Iranian nationality, Muslim religion,

homosexuality, and ADHD. With respect to these claims, the Magistrate Judge

concluded the following: (1) Plaintiff’s MHRA claims are appropriately dismissed

because Plaintiff did not file this action within the applicable statute of limitations and

Plaintiff did not argue that equitable tolling or waiver should apply; (2) Plaintiff’s MCRO

claims are appropriately dismissed because Plaintiff failed to exhaust his administrative

remedies and his complaint is untimely; and (3) Plaintiff failed to establish a prima facie

case of discrimination with respect to his sexual orientation, national origin, and religion;

and, in particular, that Plaintiff failed to provide evidence that could lead a reasonable

jury to find gives rise to an inference of discrimination based on any of those categories.

(Doc. No. 127.)

       In addition, the Magistrate Judge recommended granting summary judgment on

Plaintiff’s ADA disability discrimination and retaliation claims. First, the Magistrate

Judge found that Plaintiff’s ADA claims, insofar as they are based on a 2015 request for

accommodation, are time-barred. (Id. at 9.) Second, the Magistrate Judge explained that

Plaintiff’s remaining ADA disability discrimination claims fail on the merits because

Plaintiff has failed to establish a prima facie case of discrimination based on disability

and, in the alternative, cannot demonstrate that his requested accommodation was

reasonable on its face or that Defendant was acting in bad faith during the interactive

process. (Id. at 10-13.) Finally, with respect to Plaintiff’s ADA retaliation claim, the

Magistrate Judge found that there is no evidence in the record to support the contention


                                              2
that his termination was done in retaliation for his requests for accommodation and,

indeed, there is strong evidence to rebut that contention. (Id. at 13-14.) In sum, the

Magistrate Judge recommended that all of Plaintiff’s claims be dismissed on summary

judgment.

       Plaintiff now objects to the Magistrate Judge’s Report and Recommendation.

(Doc. No. 132.) In his objection, Plaintiff focuses mainly on his ADA claims, but spends

little time on his claims of sexual orientation, religious, and national origin

discrimination. In general, Plaintiff’s objections are non-specific, as they do not address

specific portions of the Magistrate Judge’s Report and Recommendation. Instead,

Plaintiff appears to combine arguments from separate documents, references exhibits

without attaching them or making it clear to what he is referring, makes arguments that

appear to pertain to the dismissal of allegations outside of the scope of the Report and

Recommendation, and raises allegations unrelated to his objections to the Report and

Recommendation. Relevant to the Report and Recommendation, Plaintiff objects

generally to: the dismissal of certain of his claims for failure to meet procedural

requirements (the MHRA and MCRO claims); the Magistrate Judge’s finding that he

failed to establish a prima facie case of discrimination with respect to sexual orientation,

national origin, and religion; and the Magistrate Judge’s finding that Plaintiff’s ADA

claims fail as a matter of law.

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local Rule




                                              3
72.2(b).1 After carefully considering Plaintiff’s objections and Defendant’s arguments in

response, the Court finds no reason to depart from the Magistrate Judge’s

recommendations, which are both legally and factually correct.2 First, the record

demonstrates that Plaintiff’s MHRA claims are time-barred, and that his MCRO claims

are appropriately dismissed for failure to exhaust administrative remedies. In addition,

Plaintiff has failed to point to record evidence that a reasonable jury could find gives rise

to an inference of discrimination based on any of the alleged protected categories.

Finally, the record shows that Plaintiff’s ADA claims, insofar as they are based on a 2015

request for accommodation, are time-barred, and his remaining ADA disability

discrimination and retaliation claims fail on the merits. Based upon the de novo review

of the record and all of the arguments and submissions of the parties and the Court being

otherwise duly advised in the premises, the Court hereby enters the following:

                                          ORDER

       1.     Plaintiff’s objections (Doc. No. [132]) to Magistrate Judge Katherine M.

Menendez’s November 18, 2019 Report and Recommendation are OVERRULED.

       2.     Magistrate Judge Katherine M. Menendez’s November 18, 2019 Report

and Recommendation (Doc. No. [127]) is ADOPTED.

1
       Defendants argue that the Court should review the Report and Recommendation
for clear error because Plaintiff makes only non-specific objections and repeats
arguments already presented to and considered by the Magistrate Judge. The Court need
not determine whether it would be appropriate to review this matter for clear error
because the Magistrate Judge’s Report and Recommendation is properly adopted under a
de novo review.
2
       Nothing in Plaintiff’s various additional filings (Doc. Nos. 133, 134, 136, 137,
138, 139, 141) changes the Court’s decision.

                                              4
      3.    Allina’s Motion for Summary Judgment (Doc. No. [98]) is GRANTED;

and

      4.    This action is DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 20, 2020            s/Donovan W. Frank
                                    DONOVAN W. FRANK
                                    United States District Judge




                                      5
